Citation Nr: 0807873	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-10 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to March 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
veteran's claim for service connection for an acquired 
psychiatric disorder, but then denied the claim on the 
merits.


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia, depression, 
and anxiety (previously evaluated as schizo-affective 
disorder and schizoid personality), was denied in a prior 
April 1990 RO 
decision.  The veteran did not appeal that decision.  

2.  Evidence received since the last final decision in April 
1990 is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1990 RO decision that denied service connection 
for an acquired psychiatric disorder, to include 
schizophrenia, depression, and anxiety (previously evaluated 
as schizo-affective disorder and schizoid personality), is 
final.  
38 U.S.C.A. § 7104 (West 2007); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia, depression, 
and anxiety (previously evaluated as schizo-affective 
disorder and schizoid personality).  38 U.S.C.A. §§ 5108, 
7104 (West 2007); 38 C.F.R. § 3.156 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In an April 1965 rating decision, the RO denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  The RO declined to reopen the claim in December 
1971 and again in April 1990.  More recently, the RO in an 
April 2005 rating decision reopened the claim but then denied 
it on the merits.  However, while the RO found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disorder, the Board must still consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

In the decision dated in April 1990, the RO denied the 
veteran's application to reopen his claim for service 
connection for an acquired psychiatric disorder.  The veteran 
did not appeal this decision.  A finally adjudicated claim is 
an application  which has been allowed or disallowed by the 
agency of  original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award  or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 
2007); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the April 1990 decision became final because the appellant 
did not file a timely appeal.  

The claim for entitlement to service connection for an 
acquired psychiatric disorder may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his claim in December 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

The evidence submitted to VA at the time of the prior final 
denial consisted of the veteran's service medical records, 
post-service VA and private medical records, and statements 
from the veteran's mother and veteran himself.  VA denied the 
claim because the evidence did not show that the veteran's 
diagnosed psychiatric disorder was incurred in or aggravated 
by his military service.  

The veteran applied to reopen his claim for service 
connection for an acquired psychiatric disorder in December 
2004.  The Board finds that the evidence received since the 
last final decision is cumulative of other evidence of record 
and does not raise a reasonable possibility of substantiating 
the veteran's claim.  

In support of his application to reopen his claim for service 
connection, the veteran submitted service medical records 
dated from May 1960 to March 1961.  These records reveal that 
on examination prior to his entry into service, the veteran 
was clinically evaluated to have a psychiatric abnormality.  
However, no personality deviation was specified.  Service 
records dated in February 1961 indicate the veteran was 
admitted for psychiatric consultation and treatment after 
threatening to do bodily harm to himself if he was forced to 
return to sea.  He was subsequently diagnosed with having a 
schizoid personality disorder and discharged from service by 
reason of unsuitability in March 1961.

Additionally, the veteran has submitted post-service records 
from the South Carolina State Hospital, where he was 
diagnosed with a psychotic disorder (schizophrenic reaction, 
chronic, undifferentiated type) and treated on an inpatient 
basis from September 1965 until May 1966.  

Other newly submitted evidence includes a February 1988 
treatment report from the Watauga Mental Health Center, which 
indicates that the veteran's first hospitalization for 
psychotic behavior occurred in 1965 when he was diagnosed 
with a schizophreniform disorder of chronic, undifferentiated 
type.  The examining psychiatrist at the Watauga facility 
noted that the veteran had been hospitalized on several other 
occasions for symptoms of a psychotic disorder, including 
delusions and auditory hallucinations.  However, the 
psychiatrist did not relate the veteran's psychotic disorder 
to his period of service. 

Other newly submitted evidence includes VA records dated from 
January 1995 to January 2005, which reflect that the veteran 
had been treated for many years for symptoms of schizophrenia 
and had responded positively to medication and to group and 
individual therapy.  

Finally, the new evidence includes the report of a May 2006 
consultation with a VA psychiatrist.  In the course of that 
consultation, the veteran told the VA psychiatrist that he 
had been discharged from the Navy in 1961 for depression and 
that this diagnosis that was later changed to a schizoid 
disorder.  The veteran added that he had since been treated 
for chronic mental illness.  He further opined that his 
military service, in particular his disappointment in the 
behavior of other seamen and the lack of respect he received 
from his superiors, had worsened his mental illness.  The VA 
psychiatrist's diagnostic impression was schizoaffective 
disorder.  However, the psychiatrist offered no clinical 
opinion as to the causation, etiology, or aggravation of the 
disorder.

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
an acquired psychiatric disorder.  First, the service medical 
records that the veteran submitted do not constitute new 
evidence in that these records were previously considered by 
the RO.  Thus, they are not new evidence.  In the initial 
April 1965 decision denying the veteran's service connection 
claim, the RO explicitly referred to the veteran's service 
enlistment examination showing his clinical evaluation of a 
psychiatric abnormality, as well as his subsequent treatment 
for suicidal ideation and the diagnosis of a schizoid 
personality disorder which precipitated his discharge from 
service.  The veteran did not appeal that denial of his 
claim, and that decision therefore became final.

In contrast with the veteran's service medical records, his 
recently submitted VA records and private records are new in 
the sense that they were not previously considered by RO 
decision makers.  However, they are not material.  While 
these records demonstrate that the veteran was diagnosed and 
treated for a psychiatric disorder after leaving service, 
they do not supply a nexus between his psychiatric disability 
and his service, nor do they demonstrate that a psychosis 
manifested to a compensable degree within one year following 
his separation from service.  None of the VA or private 
medical providers that have treated the veteran for 
schizophrenia has related his illness to his period of active 
service.  Moreover, while the veteran himself reported to the 
VA psychiatrist in May 2006 that he believed his mental 
illness had worsened while he was in Navy, this statement 
alone does not qualify as new and material evidence as it is 
merely cumulative of the veteran's past contentions that his 
psychiatric disorder is related to service.  Accordingly, the 
additional treatment records submitted by the veteran do not 
establish a fact necessary to substantiate the veteran's 
claim, and the claim for service connection for an acquired 
psychiatric disorder cannot be reopened on the basis of such 
evidence.  38 C.F.R. § 3.156(a).  

In sum, although the veteran has submitted new evidence that 
was not before the RO in April 1990, that new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for an acquired 
psychiatric disorder since the RO's last final rating 
decision in April 1990 because no competent evidence has been 
submitted relating any current mental disorder to the 
veteran's service, nor has any evidence been submitted 
showing that a psychosis manifested to a compensable degree 
within one year following the veteran's separation from 
service, or showing that any preexisting psychiatric disorder 
was aggravated during his service.  Thus, the claim for 
service connection for an acquired psychiatric disorder is 
not reopened and the benefits sought on appeal remain denied.  



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in January 2005, a rating 
decision in April 2005 and a statement of the case in January 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2006 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The application to reopen the claim for service connection 
for an acquired psychiatric disorder is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


